Title: To George Washington from Alexander McDougall, 15 November 1783
From: McDougall, Alexander,Knox, Henry,Pickering, Timothy
To: Washington, George


                  
                     West Point, 15 November 1783.
                  
                  We, the Officers of the part of the Army remaining on the banks of the Hudson, have received Your Excellency’s serious and farewel address to the Armies of the United States.  We beg your acceptance of our unfeigned thanks for the communication, and your affectionate assurances of inviolable attatchment and friendship.  If your attempts to ensure to the Armies the just, the promised rewards of their long, severe and dangerous services have failed of success, we believe it has arisen from causes not in Your Excellency’s power to controul.  With extreme regret do we reflect on the occasion which called for such endeavors.  But while we thank Your Excellency for these exertions in favor of the troops you have so successfully commanded, we pray it may be believed, that in this sentiment our own particular interests have but a secondary place; and that even the ultimate ingratitude of the people (were that possible) would not shake the patriotism of those who suffer by it.  Still with pleasing wonder and with grateful joy shall we contemplate the glorious conclusion of our labors.  To that merit in the revolution which, under the auspices of Heaven, the Armies have displayed, posterity will do justice; and the sons will blush whose fathers were their foes.  Most gladly would we cast a veil on every act which sullies the reputation of our Country—never should the page of history be stained with its dishonor—even from our memories should the idea be erased.  We lament the opposition to those salutary measures which the wisdom of the union has planned; measures which alone can recover and fix on a permanent basis the credit of the States; measures which are essential to the justice, the honor and interest of the nation.  While she was giving the noblest proofs of magnanimity, with conscious pride we saw her growing fame; and regardless of present sufferings, we looked forward to the end of our toils and dangers, to brighter scenes in prospect.  There we beheld the Genius of our country dignified by sovereignty and independence, supported by justice, and adorned with every liberal virtue.  There we saw patient Husbandry fearless extend her cultured fields, and animated Commerce spread her sails to every wind.  There we beheld fair Science lift her head, with all the Arts attending in her train.  There, blessed with Freedom, we saw the Human Mind expand, and throwing aside the restraints which confined it to the narrow bounds of Country, it embraced the World.  Such were our fond hopes, and with such delightful prospects did they present us.  Nor are we disappointed.  Those animating prospects are now changed and changed to realities, and actively to have contributed to their production is our pride, our glory.  But Justice alone can give them stability.  In that Justice we still believe.  Still we hope that the prejudices of the misinformed will be removed, and the arts of false and selfish popularity, addressed to the feelings of avarice, defeated: or in the worst event the world, we hope, will make the first distinction:  We trust the disingenuousness of a few will not sully the reputation, the honor and dignity of the great and respectable majority of the States.
                  We are happy in the opportunity just presented of congratulating Your Excellency on the certain conclusion of the definitive treaty of peace.  Relieved at length from long suspense, our warmest wish is to return to the bosom of our Country, to resume the character of citizens; and it will be our highest ambition to become useful ones.  To Your Excellency this great event must be peculiarly pleasing: for while at the head of her Armies, urged by patriot virtues and magnanimity, you persevered, under the pressure of every possible difficulty and disappointment, in the pursuit of the great objects of the war—the freedom and safety of your Country—your heart panted for the tranquil enjoyments of peace.  We cordially rejoice with you that the period of indulging them has arrived so soon.  In contemplating the blessings of liberty and independence, the rich prize of eight years hardy adventure, past sufferings will be forgotten; or if remembered, the recollection will serve to heighten the relish of present happiness.  We sincerely pray GOD this happiness may long be yours—and that when you quit the stage of human life, you may receive from the Unerring Judge the rewards of valor exerted to save the oppressed, of patriotism and disinterested virtue.
                  
               